Citation Nr: 1409385	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the cervical spine.

2.  Entitlement to service connection for osteoarthritis of the left ankle.

3.  Entitlement to service connection for osteoarthritis of the right elbow.

4.  Entitlement to service connection for osteoarthritis of the left elbow.

5.  Entitlement to service connection for osteoarthritis of the left hip.

6.  Entitlement to service connection for osteoarthritis of the left wrist.

7.  Entitlement to service connection for osteoarthritis of the right wrist.

8.  Entitlement to service connection for osteoarthritis of the right shoulder.

9.  Entitlement to service connection for osteoarthritis of the left shoulder.

10.  Entitlement to service connection for osteoarthritis of the left hand.

11.  Entitlement to an initial compensable evaluation for residuals of a fracture of the right fifth metacarpal head with scarring.

12.  Entitlement to an initial compensable evaluation for left foot bunion with spurring.

13.  Entitlement to an evaluation higher than 10 percent for right foot bunion with spurring. 

14.  Entitlement to an initial compensable evaluation for left renal cyst.

15.  Entitlement to total disability based upon individual unemployability.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the Atlanta, Georgia RO. 

This case was remanded by the Board for further development in November 2012 and October 2013.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for osteoarthritis of the cervical spine, left ankle, left hip, elbows, wrists, shoulders, left hand and left ankle, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, entitlement to an evaluation higher than 10 percent for right foot bunion with spurring, entitlement to an initial compensable evaluation for residuals of a fracture of the right fifth metacarpal head, and entitlement to an initial compensable evaluation for left renal cyst are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record does not demonstrate that the Veteran's left foot bunion with spurring required surgery with resection of metatarsal head or manifests with symptoms so severe it is equivalent to amputation.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for left foot bunion with spurring have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280.







REASONS AND BASES FOR FINDING AND CONCLUSION

      Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2008 and December 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2013 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Left foot bunion with spurring

The Veteran's left foot bunion with spurring is rated noncompensable under Diagnostic Code 5280.  Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.  

The November 2008 VA examination revealed that the Veteran's bilateral bunions did not cause pain.  At rest, there was no pain, weakness, stiffness, swelling or fatigue.  While standing or walking, he also did not have any pain, weakness stiffness, swelling or fatigue.  The Veteran denied any functional impairment from his condition.  Examination revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation of the left and/or right foot.  Hallux valgus of the left foot was present with a slight degree of angulation and no resection of the metatarsal head was present.  He did not have any limitation with standing and/or walking.  The left foot x ray showed mild bunion formation and plantar spur.  

During the December 2012 VA examination, hallux valgus and degenerative joint disease were diagnosed.  The Veteran reported that his left foot bunion had some pain but did not cause functional loss.  The examiner noted that VA treatment records in May and June 2012 did not mention any left foot bunion characteristics, complaints or diagnoses.  There were no residuals or treatments provided for left hallux valgus.  The Veteran denied surgery for hallux valgus of the left foot.  There was no Morton's neuroma, hammer toe, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or other foot injuries of the left foot.

Left foot hallux valgus that is severe or that has been operated upon with resection of metatarsal head is not shown by the record.  Accordingly, a higher rating is denied on this basis.  

The Board has also considered whether there is any additional functional loss not contemplated in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Board notes that in the 2012 VA examination, there was a report of pain associated with the left foot bunion.  As such the Board very carefully considered the provisions regarding painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  During VA examinations, the Veteran was explicitly tested for the effect of pain and demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  See 38 C.F.R. § 4.59 (indicating that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight bearing, and if possible with the range of the opposite undamaged joint."); Burton, 25 Vet. App. at 4 (noting that "4.59 provides guidance for noting, evaluating, and rating joint pain.").  

The Veteran is certainly competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or a separate rating.  

Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain under Burton for the left foot bunion would have absurd results.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").  Specifically, a 10 percent rating would be the highest scheduler rating under Diagnostic Code 5280.  Furthermore, the Board notes that a 10 percent rating would be the same rating provided if the condition was so severe it was equivalent to amputation or even if the great toe was amputated without metatarsal involvement.  See e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5171.  To assign such a rating when the Veteran reports no functional loss from the condition and had no objective findings indicative of the subjective pain manifesting in any form of function loss would be illogical.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet.App. 246, 252-53 (1995).  Although there is reported pain on movement, the Board finds that such symptomatology is appropriately considered within the noncompensable evaluation.  

The Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code assigned and that no reasonable basis exists for assigning a higher rating under another diagnostic code. The Veteran is not service connected for pes planus, weak foot, claw foot, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, and his left foot hallux valgus is not manifested by similar pathology.  Hence, consideration of Diagnostic Codes 5276 to 5283 is not warranted.  38 C.F.R. § 4.20.  

The Board acknowledges that the Veteran has left foot scarring.  The scarring, however, is not shown to painful or unstable on examination, and is less than 39 square cm.  As such, the scarring is not of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes7801-7804.  

Extraschedular Rating

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include to his reports of pain, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Diagnostic Code in question contemplates symptoms so severe it would be equivalent to amputation.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable evaluation for left foot bunion with spurring is denied.  


REMAND

The Veteran appeals the denial of entitlement to service connection for osteoarthritis of the cervical spine, left ankle, elbows, wrists, shoulders, left hand and left ankle.  A past medical history of osteoarthritis was noted in 2007.  The July 2008 separation examination revealed normal findings for the upper and lower extremities, and spine other musculoskeletal system.  The Veteran, however, at that time reported a history of arthritis in most joints, swollen or painful joints, and bone joint or other deformity.  The record shows various diagnoses of arthritis in the joints to include an assessment of generalized osteoarthritis of unspecified sites in September 2012.  In light of the evidence presented, the Board finds that a remand is warranted to properly address the Veteran's claims for service connection.  

The Veteran also appeals the denial of a compensable rating for left renal cyst.  The evidence of record, however, is insufficient to properly rate the Veteran's disability, particularly regarding the severity of his hypertension.  During the December 2012 VA examination the Veteran reported he had a renal ultrasound in April or May 2012 but the report was not available.  This report is clearly relevant and should be obtained.  He also indicated he had kidney stones in October 2012 but the complete records were not reviewed by the examiner. Accordingly, a remand is warranted.  

Furthermore, a remand is warranted to address the claim for a higher rating for right foot bunion with spurring.  In this regard, the currently assigned 10 percent rating is the maximum rating assignable under Diagnostic Code 5280, pursuant to which unilateral hallux valgus is evaluated.  The Board notes, however, that a higher rating may be warranted under Diagnostic Code 5284 which evaluates other foot injuries.  The December 2012 VA examination revealed a diagnosis of degenerative joint disease of the feet and right foot metatarsalgia.  Possible pes planus was also noted. In March 2013, the Veteran had a right foot bunionectomy.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

The December 2012 VA examination of the hand related that the Veteran is an aircraft mechanic and the 4th and 5th finger stiffness deformity, loss of motion and strength impacted his work because he could not grip mechanic tools to perform maintenance work and had difficulty typing due to the condition.  The examiner further noted that the Veteran started vocational rehab to be retrained in duties that do not require manual dexterity.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted. 38 C.F.R. 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court of Appeals for Veterans Claims recently set forth a three-step analysis for determining whether an extra-schedular evaluation is appropriate involving: 1) comparing the symptomatology with the rating schedule to determine if the schedule is adequate; 2) if the symptoms are not contemplated by the rating schedule determining whether there is an exceptional disability picture from other related factors such as marked interference with employment or frequent hospitalization and 3) referring to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating .  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In this case, the symptoms of inability to grip tools and type are not specifically contemplated by Diagnostic Code 5229 and the record reflects that these symptoms have interfered to the extent that the Veteran requires retraining.  There is no indication in the claims file that the RO ever considered whether an extraschedular evaluation was warranted or referred the file to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  The Board finds that this evidence presents such an exceptional or unusual disability picture that is not contemplated by the schedular criteria. Thus the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating. In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996).  Therefore, this claim must be remanded for referral.

During his December 2012 VA examination the examiner indicated that the Veteran's hand and foot disabilities impacted his work as an aircraft mechanic.  The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.

A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record. Accordingly, the Board has jurisdiction over this issue.  In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO should specifically obtain complete hospitalization records from the October 2012 hospitalization at Kennestone Emergency Department and records from a renal ultrasound in April or May 2012.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After any records requested above are obtained, schedule the Veteran for an examination to determine the nature and extent of his disabilities of the cervical spine, left ankle, elbows, wrists, shoulders, left hand and left ankle, if any.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  His Virtual VA and VBMS files must be made available to the examiner prior to review.  If osteoarthritis of the cervical spine, left ankle, elbows, wrists, shoulders, left hand or left ankle, or other disability there from, is found upon examination, the examiner must render an opinion as to whether any diagnosed disability is at least as likely as not, i.e., 50/50 chance, related to active service.  The examiner must address the Veteran's contentions at separation, the lay statements of record, service treatment records and post treatment records.  A complete rationale for all opinions should be provided.  

3. After any records requested above are obtained, schedule a VA examination to determine the severity of his left renal cyst.  The examiner is to be provided access to a copy of this remand, VBMS and Virtual VA.  In accordance with the latest worksheets for rating renal cyst, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his left renal cyst.  The examiner must be sure to address the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7533.  A complete rationale for any opinions expressed must be provided.  The examiner should comment upon private medical records in 2009 and 2011 reflecting trace edema.

4. After any records requested above are obtained, schedule a VA examination to determine the current level of severity of his right foot disability.  The examiner is to be provided access to the Virtual VA and VBMS paperless claims files.  In accordance with the latest worksheets for rating the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his right foot disability.  The examiner must be sure to address the applicable rating criteria and provide an opinion as to whether the Veteran's overall right foot disability is moderate, moderately severe, severe, or with actual loss of use of the foot.  A complete rationale for any opinion expressed must be provided.

5. Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. The RO must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action.  No opinion as to the outcome is intimated by the action taken herein.

6. The Veteran's claim for an increased evaluation for residuals of a fracture of the right fifth metacarpal head with scarring should be reviewed and any necessary development to develop the claim on an extraschedular basis should be undertaken, including forwarding the Veteran's claim to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for vasovagal syncope with headaches in accordance with 38 C.F.R. § 3.321(b) .

7. After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


